— Appeal by the defendant from (1) a judgment of the County Court, Nassau County (Boklan, J.), rendered March 21, 1985, convicting him of burglary in the second degree under Indictment No. 58971, upon a jury *246verdict, and imposing sentence, and (2) a judgment of the same court, also rendered March 21, 1985, convicting him of robbery in the second degree under Indictment No. 58969, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
On the instant appeal, the defendant claims that the trial court should have granted his motion for a mistrial on the ground that the prosecutor exercised his peremptory challenges in a racially discriminatory manner in violation of the principle enunciated by the United States Supreme Court in Batson v Kentucky (476 US 79). We disagree. Although the defendant made a prima facie showing of discrimination in selection of the petit jury, the prosecutor came forward, albeit in a somewhat tardy fashion, and satisfied his burden of rebuttal with race neutral explanations, including, inter alia, jurors’ employment histories and their recent experiences as crime victims (see, People v Howard, 143 AD2d 943; People v Baysden, 128 AD2d 795; People v Cartagena, 128 AD2d 797). The United States Supreme Court has held that a finding by a trial court such as was made in the case at bar, that the prosecutor did not engage in "purposeful discrimination” (Batson v Kentucky, supra, at 98) in selecting a petit jury, is entitled to "appropriate deference by a reviewing court” (Batson v Kentucky, supra, at 98, n 21). Mangano, P. J., Hooper and Balletta, JJ., concur.